Citation Nr: 0005169	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $2,116.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from November 1962 to 
November 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 decision of the Committee 
on Waivers and Compromises (the Committee) of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant was awarded improved disability pension 
benefits in February 1994, effective from October 1, 1993.

2.  In April 1997, based on information relating to the 
appellant's receipt of income from his wife's employment, his 
pension award was retroactively reduced, giving rise to an 
overpayment in the amount of $2,116.

3.  The appellant is at fault with respect to creation of the 
overpayment by virtue of his failure to timely notify VA of 
his wife's increased income from employment in 1996.  It is 
not shown that any event, act of God, or a physical or mental 
disorder prevented him from notifying VA of changes in his 
income in 1996.

4.  Failure to make restitution would result in unfair gain 
to the appellant, and it is not shown by the evidence of 
record that collection of the overpayment would deprive him 
of the basic necessities of life.



CONCLUSION OF LAW

Recovery of an overpayment of improved disability pension 
benefits in the amount of $2,116 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107(b), 5302(a), (c) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was awarded improved disability pension 
benefits by rating decision in November 1993.  He received 
notice of the award and his rights and income/net worth 
reporting obligations germane thereto by letter dated 
February 1, 1994.  This letter informed the appellant that 
his pension benefits were payable at the maximum rate 
effective from October 1, 1993, based on zero income for him 
with an additional allowance for his dependent spouse.  The 
letter also included information concerning the fact that his 
pension benefits were based on income limitations and that 
accordingly, he was to notify VA promptly of any changes in 
his income or net worth.

However, following the initial grant of pension, two 
successive overpayments of the appellant's pension benefits 
were created in 1994 and 1995.  These overpayments were based 
on his failure to notify VA of his wife's employment income 
from her job as a hairdresser and receipt of Social Security 
Administration (SSA) disability benefits paid to him as the 
beneficiary.  However, each overpayment was waived by 
decisions of the Committee in August 1994 and October 1995; 
the overpayment created by his receipt of income from his 
wife's employment was waived after it was determined that her 
countable income after business expenses and taxes was only 
$2,756 instead of the reported amount of $12,000 and because 
VA committed error in not processing the award correctly.  
The overpayment created from the SSA benefits was waived 
because the appellant promptly reported his receipt of the 
award from SSA, but due to a delay caused by processing time 
he was overpaid for two months.

Thereafter, in April 1996, the RO received the appellant's 
"Eligibility Verification Report" (EVR) which disclosed for 
the first time that the appellant's wife earned income from 
employment in 1995 totaling $1,117 and that she expected to 
make the same amount for 1996.  An award action letter issued 
in September 1996 notified the appellant that his pension 
benefits would continued to be paid based on the information 
reported by him on his 1996 EVR.  However, when he filed his 
next EVR in February 1997, he notified the RO that his wife 
had made $10,800 in 1996.  That same month, the RO sent him a 
letter requesting that he clarify whether that revised amount 
was correct, and in response, the appellant submitted a 
"Statement in Support of Claim" in March 1997 which stated 
that his wife's income information provided on the 1997 EVR 
was correct and that the reason his wife's income increased 
was due to a relocation of her work site that occurred in 
August 1996.  Based on this information, the RO issued an 
award action letter in April 1997 which informed the 
appellant that his pension benefits were to be retroactively 
reduced to zero effective September 1, 1996, based on excess 
income.  This action created an overpayment of $2,116.  He 
was notified of this overpayment and his right to request a 
waiver by letter dated April 12, 1997.

The appellant filed a timely request for waiver of the 
overpayment in May 1997.  The Committee denied his claim by 
decision in June 1997 on the basis that he was at fault in 
the creation of the debt for failure to timely notify VA of 
the increased amount of his wife's income based on her 
relocation to a new work site in August 1996, which was 
significantly more then the amount he initially reported on 
his April 1996 EVR.  This appeal followed.  Financial status 
information obtained from the appellant in May 1997 reflects 
that he lives on his Social Security benefits of $655/month 
and his wife's income from her job as a 
hairdresser/beautician, which he reported totaled 
approximately $600 a month after $300 in deductions.


Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1999).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (1999).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that a waiver of the overpayment of disability pension 
benefits in the amount of $2,116 is not in order.  The Board 
finds that he bears responsibility for the creation of the 
debt.  The record in this case reflects that the appellant 
was aware of the income reporting requirements applicable to 
his award of pension benefits, and has been so since the 
original grant of pension in November 1993.  The record 
reflects that he did not affirmatively take action to notify 
VA of his wife's increased income until February 1997 when he 
filed his EVR, a point in time many months after he was aware 
of her relocation plans and the anticipated increase in her 
income from that move for the balance of 1996.  These facts, 
when viewed in light of the entire evidentiary record, which 
reflects two prior overpayments that were in large part 
created by his failure to notify the RO in a timely manner of 
income status changes, supports the Board's finding that he 
was clearly at fault in the creation of the $2,116 
overpayment in question.  The Board is aware of the fact that 
his wife's income as a self-employed hairdresser was subject 
to variations from month to month, but looking at the whole 
record, it is clear that from at least 1996 onward, she was 
making on average $600 a month after deductions, which in 
such case, would not equate to the $1,117 figure he initially 
reported for her expected income for 1996.  The bottom line 
here is the facts clearly show that the appellant knew of the 
income reporting requirements and the timeliness issues 
running germane thereto, and hence, he should have reported 
sooner then the 1997 EVR that his wife was making 
considerably more in the 1996 tax year than the 
aforementioned $1,117 amount.  Moreover, while he is of 
advanced age, it is not claimed or shown by the evidence that 
the appellant was impaired in his ability to comprehend the 
reporting requirements, or that any event or act of God 
prevented him from notifying VA of the income-status changes 
in 1996 based on his wife's adjusted income.  Hence, the 
record clearly supports a finding that he was at fault in the 
creation of the overpayments created in September 1996.

With respect to whether recover of the overpayment would 
result in undue hardship to the appellant, the Board notes 
that the appellant's most recent Financial Status Report of 
May 1997 reflects that he had a negative balance of monthly 
income to monthly expenses.  He listed no dependents or 
monthly installment/past due debts.  In addition, he reported 
assets totaling $81,000, the bulk of which was tied up in 
real estate.  It appears that he and his wife subsist on 
limited income, a great portion of which is fixed as derived 
from receipt of his monthly Social Security disability 
benefits.  Nevertheless, as it is not alleged or shown by 
this financial report that collection of the debt would 
deprive the appellant and his wife of the basic necessities 
of life (food, clothing, or shelter), and because the debt to 
the Government is entitled to as much consideration as any 
other debt incurred, the Board concludes that collection of 
the relatively small overpayment would not result in undue 
financial hardship.

The Board further finds that failure to make restitution of 
the overpayment totaling $2,116 would result in unfair gain to 
the appellant.  In effect, a waiver of this overpayment would 
allow the appellant to realize a gain (receipt of additional 
pension benefits paid for the period which he was not entitled 
to based on income limitations) based on his failure to notify 
VA of a change in income from receipt of increased employment 
wages by his wife beginning in the latter half 1996.  Under 
such circumstances, the element of equity and good conscience 
pertaining to undue financial hardship is not considered to be 
of such significance as to outweigh the other critical 
elements cited herein (i.e., the appellant's fault in creation 
of debt and unjust enrichment to him if debt was waived) which 
favor the Government's right to collect the overpayment.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is no 
evidence of fault on the part of VA, any evidence that 
collection of the debt, either in whole or in part, would 
defeat the purposes for which benefits were intended, or 
evidence that the appellant changed his position to his 
detriment by reliance on VA benefits by giving up some other 
valuable right or legal obligation.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not in order, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $2,116 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

